Citation Nr: 0202035	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  96-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Evaluation of chip fracture of the right knee, currently 
rated as non-compensably disabling.

(The issues of entitlement to service connection for a low 
back disorder and entitlement to service connection for 
bilateral hearing loss disability will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
December 1969.

In a December 1994 decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO, in pertinent part, denied service connection 
for a low back disability and hearing loss disability and 
granted service connection for residuals of a chip fracture 
of the right knee.  A non-compensable rating was assigned for 
the service-connected residuals of a chip fracture of the 
right knee effective from July 30, 1993.  The veteran 
appealed those issues to the Board of Veterans' Appeals 
(Board).  

In August 1996, the veteran testified at a personal hearing 
before a hearing officer at the RO.  Thereafter, a December 
1996 rating decision was promulgated and a December 1996 
supplemental statement of the case was issued.  The record 
reflects that pages were missing from these documents.  The 
portion of the supplemental statement of the case that is of 
record shows that the hearing officer acknowledged that the 
veteran had raised the issue of service connection for an 
injury to the right thigh during his personal hearing and 
that this issue was inextricably intertwined with the matter 
of a higher rating for service-connected residuals of a chip 
fracture of the right knee which was on appeal.  Service 
connection for right thigh disability was denied, (a file 
copy was placed in the record).  The record does not reflect 
that the veteran was provided separate proper notification of 
the denial of service connection for right thigh disability 
or of his procedural and appellate rights.  The SSOC does not 
serve this function.  The SSOC does not inform him of the 
time period to appeal.  

In June 1997, an informal hearing presentation listed the 
second issue on appeal as being entitlement to service 
connection for right thigh injury.  The first issue on appeal 
was the matter of a higher rating for service-connected 
residuals of a chip fracture of the right knee.  The case was 
remanded by the Board in July 1997 in order for the December 
1996 supplemental statement of the case to be reissued in its 
entirety to the veteran and for a complete copy of that 
document to be associated with the claims file.  That action 
was thereafter accomplished.  

A review of the complete copy of the supplemental statement 
of the case indicates that service connection for right thigh 
injury was denied.  In October 1999, the RO certified to the 
Board the issues on appeal which included the matter of 
service connection for right thigh injury.  The subsequent 
November 1999 informal hearing presentation no longer listed 
the issue of service connection for right thigh injury, 
rather, the issues listed included only those listed on the 
front page of this decision.  

In a December 1999 decision, the Board denied service 
connection for a low back disorder and for hearing loss 
disability on the basis that those claims were not well-
grounded.  In addition, a higher rating for service-connected 
residuals of a chip fracture of the right knee was also 
denied.  

In the December 1999 decision, the Board noted that although 
no notice of disagreement had been received with regard to 
the issue of service connection for a right thigh injury, in 
the supplemental statement of the case, the RO found it to be 
inextricably intertwined with the issue of entitlement to a 
higher rating for residuals of a chip fracture of the right 
knee.  In addition, the Board noted that following the 
reissued supplemental statement of the case, the veteran did 
not respond.  As such, the Board did not find the issue of 
residuals of a thigh injury with internal damage of the right 
knee to be before the Board on appeal at that time.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  Pursuant to a Joint Motion 
for Remand, in March 2001, the Court vacated the Board's 
decision on the issues of service connection for a low back 
disability and for hearing loss disability and for a higher 
rating for residuals of chip fracture of the right knee for 
further proceedings in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5106, 5107, 5126 (West Supp. 2001).  The Board notes 
that to implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  Thus, all claims must be considered on the 
merits.  

In the Joint Motion for Remand, it was noted that the Board 
did not address the significance of the June 1997 informal 
hearing presentation which included the issue of service 
connection for a right thigh injury and the VA certification 
of appeal which also included that issue.

The Board is addressing this matter in the introductory 
portion of this decision as the issue of service connection 
for right thigh injury is not in appellate status and, as 
such, the Board does not have jurisdiction to take appellate 
action over this issue.  

As noted, the December 1996 rating decision denied service 
connection for right thigh injury.  The RO did not place a 
full copy of this rating decision in the claims file and did 
not issue the veteran notification of this decision and his 
procedural and appellate rights.  The RO found the issue to 
be inextricably intertwined with the matter of a higher 
rating for service-connection chip fracture of the right 
knee, but denied the service connection claim.  With regard 
to the June 1997 informal hearing presentation, that document 
does not constitute a notice of disagreement since that 
document was not filed with the RO which promulgated the 
adjudicative action denying service connection for right 
thigh injury.  The fact that the RO certified that issue to 
the Board does not place that issue in appellate status or 
obviate the necessity for the veteran or his representative 
to properly submit a notice of disagreement.  However, that 
being noted, there is a due process deficiency in this case 
in that the veteran was not in fact properly notified of the 
December 1996 denial of service connection for right thigh 
injury.  The Board does not believe that this issue should 
have been included in the supplemental statement of the case 
before the veteran had an opportunity to appeal this issue.  
As noted, the veteran did not have such an opportunity 
because he was never issued proper notification of the denial 
and of his procedural and appellate rights.  Thus, the RO 
should notify the veteran of the December 1996 decision which 
denied service connection for right thigh injury and provide 
him with notice of his procedural and appellate rights to 
include a VA Form 4107 or the equivalent thereof.

Jurisdiction does matter, to the Board and to the Court.  The 
fact that there is an issue that must be addressed by VA, 
including an issue that is inextricably intertwined, does not 
mean that such issue automatically is on appeal.  Roy v. 
Brown, 5 Vet. App. 554 (1993); Rowell v. Principi, 4 Vet. 
App. 9 (1993).  The Court has not held that the fact that an 
issue must be addressed by VA, that all such issues are then 
on appeal.  Shockley establishes that VA must identify and 
adjudicate all reasonably raised claims.  Shockley v. West, 
11 Vet. App. 208 (1998).  Shockley does not establish that 
all claims are appeals.  Similarly, the cases cited in the 
joint motion do not support the conclusion that the Board has 
jurisdiction in the absence of a NOD filed at the RO.  
Fenderson v. West, 12 Vet. App. 119 (1999) and Archbold v. 
Brown, 9 Vet. App. 124 (1996).

With regard to the issue of a higher rating for chip fracture 
of the right knee, that issue is addressed below.  That issue 
may be addressed on the merits, without regard to the outcome 
of service connection for right thigh injury, because there 
is medical evidence distinguishing the chip fracture of the 
right knee from the right thigh injury and the residuals 
thereof and because in the event that service connection is 
granted, that disability will be rated separately as that 
disability causes separate impairment of function of the 
knee.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1998).

Finally, the Board is not, at this time, considering the 
claims of entitlement to service connection for a low back 
disorder or for bilateral hearing loss disability on the 
merits.  Rather, the Board is undertaking additional 
development on these issues pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

The veteran's service-connected chip fracture of the right 
knee has not been shown to be productive of any 
symptomatology since the effective date of service 
connection.


CONCLUSION OF LAW

A chip fracture of the right knee is not compensably 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Part 4, Diagnostic Codes 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
VCAA and the implementing regulations.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled with 
regard to the issue of evaluation of chip fracture of the 
right knee.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
December 1994 rating decision; January 1996 statement of the 
case; April 1996 and December 1996 (reissued copy) 
supplemental statement of the case, all sent to the veteran, 
of the reasons and bases for the denial of his claims.  With 
regard to the issue of evaluation of chip fracture of the 
right knee, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case, informed the veteran of the information and evidence 
needed to substantiate his claim with regard to the issue of 
evaluation of chip fracture of the right knee and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, with regard to the issue of evaluation of chip fracture 
of the right knee, the veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to that issue and 
there is sufficient evidence of record to decide his claim 
properly.  With regard to the two service connection issues, 
those issues are being further developed prior to 
adjudication on the merits.  

In the circumstances of this case, a remand would serve no 
useful purpose with regard to the issue of evaluation of chip 
fracture of the right knee.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case with regard to 
the issue of evaluation of chip fracture of the right knee.  
Further development and further expending of VA's resources 
is not warranted with regard to the issue of evaluation of 
chip fracture of the right knee.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled with regard to the issue of evaluation of 
chip fracture of the right knee.  Moreover, as the Board 
finds that the directives of VCAA have been complied with 
regarding VA's duties to notify and to assist the veteran, 
the Board finds that the veteran has not been prejudiced by 
the Board's consideration of the merits of his claim with 
regard to the issue of evaluation of chip fracture of the 
right knee, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claim with 
regard to the issue of evaluation of chip fracture of the 
right knee.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision with 
regard to the issue of evaluation of chip fracture of the 
right knee. 


Background

The service medical records reveal that on the Report of 
Medical History at the time of discharge, it was noted that 
the veteran had sustained a chip fracture of the knee two 
years earlier in Vietnam.  Examination revealed no sequelae.  
A history of a severe sprain of the ankle was also reported.  
No other injuries or disabilities were reported at that time.  

In December 1972, the veteran filed a claim for VA 
compensation or pension benefits.  In connection with that 
claim, he reported that in the summer of 1967 after hitting a 
mine in Vietnam, he was sent to Cameron Bay and then to Japan 
for treatment and surgery on his knee.  The veteran's DD Form 
214 showed that he was an armor crewman.  That claim for 
compensation was denied because the veteran failed to report 
for an examination.  

In July 1993, the current claim for VA compensation benefits 
was received. 

In a December 1994 rating decision, service connection was 
granted for residuals of a chip fracture of the right knee.  
A non-compensable rating was assigned effective July 30, 
1993.  The veteran was only service-connected for residuals 
of a chip fracture of the right knee, he was not service-
connected for any other right knee disability.  In addition, 
service connection was granted for post-traumatic stress 
disorder.  

The veteran was afforded a VA general medical examination in 
November 1995.  At that time, the veteran reported that he 
injured his knee in service while repairing a tank track.  He 
stated that the track struck him in the face, fracturing his 
nose and lacerating his chin.  It then cut and struck his 
right medial thigh and knee.  He stated that he was knocked 
out and was hospitalized for two days.  He complained that 
his right leg was "gimpy" and that he took Motrin daily for 
it.  He stated that he could not walk in a shoe without a 
heel and that since Vietnam, his right leg had been larger 
than the left leg.  He related that he had to take his weight 
off his right leg when he stood and he attributed some back 
pain to the problem.  He stated that, particularly going down 
hills, his right knee became sore and inflamed.  He stated 
that his knee felt wobbly from side to side.  Physical 
examination of the right leg revealed minimal to moderate 
increased size of the right thigh and minimal increased size 
of the right calf.  There were greater saphenous varicosities 
over the medial lower right thigh and some superficial 
varicosities over the medial calf and some spidery 
varicosities over the anterior shin on the right.  There was 
a 1 inch long scar about 8 inches above the knee medially 
which the veteran attributed to the tank track hitting him.  
There was a 2 inch long scar medial and parallel to the 
patella.  The veteran stated that he woke up in the hospital 
in Vietnam with an incision in the knee area and did not know 
if he had surgery.  Foot pulses were normal.  Range of motion 
of the knee was from 0 degrees extension to 130 degrees 
flexion.  He was very guarded in moving the right knee.  
McMurray's test could not be performed because of severe 
guarding.  Drawer testing was negative.  There was a minimal 
amount of chronic swelling of the right knee.  There was no 
evidence of a popliteal mass.  The veteran stated that most 
of the pain was posterior.  There was minimal to minimal-
moderate crepitus with knee motion on the right.  The 
impression was history of contusion/laceration to the right 
lower extremity from tank track, greater saphenous 
varicosities of the right lower extremity and possible 
meniscus injury versus chondromalacia of patella or both.  X-
rays of the right knee revealed no acute fracture, 
malalignment or other osteoarticular abnormality.

In April 1996, a medical opinion was requested as to whether 
it was more probable than not that the veteran's present knee 
condition was a progression or worsening of the chip fracture 
that the veteran sustained during service.  The responding 
physician reported that review of the service medical records 
and the claims file revealed that the veteran's separation 
examination was normal including the absence of scars.  On 
examination in November 1995, scars, complaints of pain, 
slight swelling and crepitus were noted.  X-rays revealed no 
abnormality.  The physician explained that chip fractures are 
small peripheral pieces of bone that do not ordinarily 
require casting or result in long-term sequelae.  Long term 
sequelae that might occur include osteoarthritis or 
degenerative joint disease.  The physician opined that the 
normal x-rays in November 1995 provided very strong evidence 
that the right knee chip fracture in service was not the 
cause of the veteran's right knee pain, swelling or disease 
and that it was not probable that his present right knee 
condition was related to the chip fracture in service.

The veteran testified at a hearing before a hearing officer 
at the RO in August 1996.  He stated that he had scars on his 
leg which resulted from a piece of tank jack.  He noted that 
his leg was discolored by a group of veins.  He reported that 
going up stairs was very painful and his legs were very shaky 
going down stairs.  He related that after his injury, his 
wound was stitched and bandaged and he returned to duty.  

The veteran was afforded a VA joints examination in October 
1996.  At that time, the veteran complained of pain in the 
right knee especially on walking down hill or down stairs.  
He reported that standing on hard surfaces or walking long 
distances caused significant knee pain and swelling of the 
knee.  Physical examination revealed a 3 centimeter (cm.) 
scar on the medial aspect of the right thigh and a 6 cm. scar 
medially to the patella of the right knee.  The right calf 
measured 2 cm. greater in circumference than the left.  The 
right thigh measured 2 cm. greater in circumference than the 
left.  There were multiple varicosities on the right above 
the knee on the posterior medial aspect.  Range of motion of 
the knee was from 0 degrees to 140 degrees with pain on 
movement.  McMurray's test was positive and there was some 
lateral collateral instability.  There was bilateral 
patellofemoral crepitus, somewhat worse on the right.  The 
examiner offered the opinion that with regard to the scar 
above the right knee there was evidence of muscle injury 
resulting from penetrating trauma.  The scar was somewhat 
indented and some abnormality of the musculature below the 
scar could be felt.  Muscle function was normal.  The main 
resultant injury was a venous insufficiency resulting in 
swelling of the leg and varicose veins.  The examiner further 
noted that examination was consistent with a meniscal tear 
and that the varicosities on the right thigh were due to the 
same injury.  The examiner also noted that the veteran had 
chondromalacia of the patella bilaterally.


Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
disability has not significantly changed and that a uniform 
rating is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Residuals of an injury to a knee may be rated based on 
limitation of motion with a zero percent rating provided 
where flexion of the leg is limited to no less than 60 
degrees or extension of the leg is limited to no more than 5 
degrees.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a Diagnostic 
Codes 5260, 5261.  Additionally, a 10 percent rating is 
provided for other impairment of the knee with recurrent 
subluxation or lateral instability productive of slight knee 
impairment.  38 C.F.R. § 4.71a Code 5257.

In the opinion of the physician who reviewed the veteran's 
records in October 1996, the veteran has a muscle injury of 
the right thigh and swelling of the leg due to venous 
insufficiency.  The physician also reported varicose veins on 
the right thigh and internal damage to the right knee 
consistent with a meniscal tear.  The only disability of the 
knee for which service connection has been established is 
residuals of a chip fracture.  The RO specifically denied 
service connection for residuals of injury to the thigh with 
internal damage to the right knee.  To date, that decision 
has not been properly appealed.  The physician who reviewed 
the veteran's records in April 1996 concluded that the 
veteran's chip fracture residuals were not the cause of his 
knee pain, swelling or disease.  In rating the disability due 
to the chip fracture, the Board may only consider the 
impairment due to the chip fracture and may not consider the 
impairments due to other pathology.  38 C.F.R. § 4.14.

Based on those medical opinions, the Board finds that the 
veteran's residuals of a chip fracture are asymptomatic and, 
therefore, entitlement to a compensable rating under the 
above cited rating schedule criteria has not been established 
since the effective date of service connection.  Any 
limitation of motion or other knee impairment present is not 
due to service-connected pathology due to the chip fracture.  
38 C.F.R. § 4.14.  In addition, as there is no documentation 
of pain, weakened movement, excess fatigability, or 
incoordination due to right knee chip fracture, the 
directives of DeLuca are not for application.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's chip fracture of the right knee 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a higher rating for 
residuals of a chip fracture of the right knee.


ORDER

Entitlement to a compensable rating for residuals of a chip 
fracture of the right knee is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

